 DI)t('SIO)NS ()F1: NA FIO)NAL ILABOR RILAT IONS BARI)JLG Industries, Inc. and Charles D. Kincaid. ('ase 6CA 11024Jul_ 18. 1979I)F('ISION AND ORDERBY MMBliRS JENKINS, MIURPIIY. AND) TIRtISI)AI.tOn March 30, 1979, Administrative Law JudgeKarl H. Buschmann issued the attached Decision inthis proceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled a brief in opposition to those exceptions.Pursuant to the provisions of Section 3(b) of theNational abor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.In November 1977, employee Charles Kincaid filedan unfair labor practice charge against Respondent.On December 22, 1977, at the conclusion of Kincaid'smerit review, Respondent's shift foreman stated toKincaid, "[Y]ou shouldn't go to outsiders for helpwith problems concerning you in here with what wetell you to do, where to go, and how to do it." TheAdministrative Law Judge concluded, and we agree,that "[t]he statement ... would be meaningless un-less" the foreman "knew that Kincaid had indeedsought outside help": i.e., if Kincaid had gone to theUnion. The Administrative Law Judge found, how-ever, that the foreman's remark fell short of implyingany threats of adverse consequences, and he thereforedismissed the 8(a)(1) violation. Contrary to the opin-ion of the Administrative Law Judge, we find that theforeman's statement tended to place a restriction onKincaid's union activities. As such, it clearly consti-tuted interference with, and restraint of, Kincaid's ex-ercise of his Section 7 rights and was therefore coer-cive and in violation of Section 8(a)(l) of the Act.'I Interstate Transport Securiry/Diviision of PJR Enterprises. Inc., 240NLRB 274 (1979). We have taken this finding into consideration in deter-mining whether Kincaid's discharge violated the Act as alleged. We find itinsufficient to alter our conclusion and finding, in agreement with the Ad-ministrative Law Judge, that the General Counsel has failed to establish bya preponderance of the relevant evidence that Kincaid was discharged be-cause of his union activity, rather than for cause. Thus, we note the serious-ness of the charged offenses (destruction of company property and theft}relied upon by Respondent in discharging him; that asserted offenses led tohis prompt dismissal and occurred almost 3 weeks after the foreman madethe above unlawful statement the absence of evidence showing disparatetreatment for similar offenses; and, finally. that the violation finding merelyemphasizes the fact of Respondent's admitted union animus. rather thanadding a new dimension to the issue-such animus already having beenconsidered by the Administrative Law Judge in reaching his finding concern-ing Kincaid's discharge, and again by us in affirming it.The RemedyI tlving found that Respondent has engaged in ccer-tain unfair labor practices, we shall order it to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.ORD)ERPursuant to Section 10(c) of the National l.aborRelations Act, as amended, the National l.abor Rela-tions Board hereby orders that Respondent. JG In-dustries. Inc., McConnellsburg, Pennsylvania, its offi-cers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Interfering with employee efforts to engage inunion or other protected concerted activity.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Post at its McConnellsburg. Pennsylvania, fa-cility copies of the attached notice marked "Appen-dix."2Copies of said notice, on forms provided by theRegional Director for Region 6, after being dulysigned by its authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees customarily areposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(b) Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.It IS FURIIE R (RI)I REI) that the complaint be, andhereby is, dismissed insofar as it alleges violations ofthe Act not specifically found herein.2 In the event that this Order is enforced by a Judgment f a United StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Onder of the NationalLabor Relations Board."APPENDIXNOTI('E To EMPIOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WIL. NOT interfere with employee effortsto engage in union or other protected concertedactivity.243 NLRB No. 9254( Jl( INI)t SIRIfS, IN(CW'1 ili N)I ill av like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them in Sec-tion 7 of the Acl..1J.( II S RI s, IN.D)E(ISIONKARI II. BI s( IIMtN\. Administrati e Iaw .lucldge: T'hiscase arose upon a charge filed on March 6. 1978. h ('harlesKincaid and upon a complaint issued o, April 26, 1978.against Jl.(i Industries. Inc.. Respondent. Ihe complaintalleged that Respondent violated Section 8(a)(I). (3). and(4) of the Act by discharging ('harles Kincaid. and thatRespondent violated Section 8(a)( I) of the Act hb instruct-ing Charles Kincaid not to file charges or give testimonyunder the Act or to seek the assistance of the UInion.Respondent's answer, tiled May 8. 1978. as amended, ad-mitted all jurisdictional allegations in the complaint, as wellas the ('ompany's discharge of Kincaid. hut it denied thecommission of any unfair labor practices.A trial was held befbre me on December 6. 1978. inMcConnellshurg, Pennsylvania. Counsel for both partiesfiled briefs. pon the entire record. including my observa-tion of the witnesses and after consideration of the briefsfiled by counsel. I make the following findings of fact andconclusions of law.FINDIN(i ()I FA( IJLG Industries, Inc., is a Pennsylvania corporation withits principal office and facility located in McConnellsburg.Pennsylvania. The Company manufacturers and sells hy-draulic lifts. It is admittedly an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.The Union, International Brotherhood of Teamsters.Chauffeurs. Warehousemen. and Helpers of America. In-dustrial and Allied Workers, Local Union No. 32. is admit-tedly a labor organization within the meaning of- Section2(5) of the Act.In March 1977, the Union began an organizational driveamong several of the Company's 330 employees. On May18. 1977, a representation petition was filed, and pursuantto stipulation for certification upon consent election. anelection was held on July 14, 1977. in which the Union lostthe election. The Union filed objections to the election anda rerun election was scheduled, but was subsequently with-drawn by the Union.Charles Kincaid, employed as a mechanic since June 5.1972. played a leading role in the union drive. He hadsigned an authorization card and distributed union cards toabout 19 of his fellow employees. He was a member of theUnion's in-plant organizing committee and had union stick-ers affixed to his toolbox and welding hood. He attendedtwo in-plant committee meetings in April and four organi-zational meetings in May and June. Three days before theelection, he handed out leaflets and wore a Teamster T-shirt. Kincaid was regarded by David J. Goudreau. unionpresident. as one of five most active union supporters. Al-though Ken Brumbaugh was the leader amon2 the unionadherentsRespondent generally admitted its opposition to theUInion, and that it had conducted meetings during vwhich ithad expressed its iee.,s opposing the representation of itsproduction and maintenance emplosees b the 'nion.Moreover. the record shows that in Ma5or June. John I..(Grove Respondent's president. approached Rex I)isens, anemployee. and asked about union stickers which were at-fixed on the employee's helmet. When Dix.ens attempted tooffer an explanation about the union emblems. (irose pro-ceeded to compare the Union to the Mafia and commented."hov can one man be so dumb?"Respondent also expressed its antiunion position throughits plant supervisor Eugene Swope. when, on June 13. Kin-caid and Swope met socially at the Masonic odge. )uringthe ensuing conversation. Swope slated: "''I wish tou hadn'tgotten involved with the Union. There's people that fro\wnsupon it." Similarly. shortl after the union election on July14. Kincaid spoke with Ihomas Botscharow,. who later be-came Kincaid's immediate supervisor, about the linion'sloss. Kincaid indicated that he sished for another job andBotscharow replied: [Alfter this union business is over.there is going to be general house cleaning in the office andthe shop area."November 1977. Kincaid contacted the Union to com-plain about being harassed by Foreman Fred Hlufflman andabout being singled out by Huffman for his failure to wearsafety glasses. The record shows that Hufflman had orderedKincaid on two occasions to wear safety glasses. T'he Unionpromptly contacted the Board and filed an unfair laborpractice charge. The charge alleged as unlawful conductBotscharow's remark concerning the ('ompans's plans toclean house. In a subsequent interview with a Board agent.Kincaid also explained his accusations of- harassment inconnection with the safetr glasses. However, after plans fra rerun election set for December 8 were cancelled, theUnion also withdrew the unfair labor practice charges.Respondent's conduct, which gave rise to the alleged8(a)(1) violation occurred on December 22. 1977. in con-nection with the semiannual merit review. Present at theinterview were Foreman Huffman and Supervisor Bot-scharow who explained a written evaluation of Kincaid(Resp. Exh. 2). The performance review assigned an overallrating of only "fair" to his work and rated several areas ofhis performance in greater detail. At the conclusion of theoral interview. uffman observed, "you shouldn't go tooutsiders for help with problems concerning you in herewith what we tell you to do, where to go, and how to do it."Although Kincaid testified that he never told anyone con-nected with his Employer that he had earlier contacted theUnion or the Board. he assumed that Huffman's remarksreferred to this subject. and informed Botscharow of thiswhile they were both leaving the interview. On that occa-sion Kincaid said that he had gone to the Board for his ownpl otection.Respondent's conduct giving rise to the 8(a)(3) and (4)violation related to an incident on January 9. 1978. whenKincaid. for his personal use, fashioned a set of fireplacetools out of company material. He had obtained the materi-als from scrap and two slag hammers which, according to541 I)I.( ISI()NS Ot) NA IO()NAI. A(BOR REIA I I()NS BO()ARI)his testimony. "were laying on the floor close to the wall in[his] work area behind two trash cans.'' In his words, thecondition of the slag hammers "was fair. 'lhe wasn't bad.They wasn't real good, hut they was lair. They wereuseable." lie denied that they were "practically brand new"and conceded that he sought no one's permission to usethem. The replacement value of a slag hammer was esti-mated at about $4. o make the shovel and poker, Kincaidcut off the coil handle from the slag hammers, welded themlto the fire place tools, and threw the remainder of the ham-mers into the trash can.In the past, there had been no objection by the ('ompanyto employees' making items for personal use, as long as theydid it on their own time and from scrap material. In thepast. Kincaid had made a dump trailer, a shovel plow. andother farm tools in accordance with company policy. In thisinstance, Botscharow, who had observed Kincaid cleaniigthe tools, even complimented him for his skill in being ableto fashion the items and voiced his approval when Kincaidtold him that he had gotten the handles off of' two slaghammers he found laying against the wall.Prior to leaving the plant, Kincaid. from a secretary inthe office, obtained a pass authorizing the removal of per-sonal, saleable, and nonsaleable items. Ihe items were de-scribed as "24 lbs. of scraps" and the box for "Purchase ofsaleable company property" was marked. On his way out ofthe plant, foreman Swope passed by, saw the tools, andsaid: "That's a nice looking job."On the afternoon of January 11, 1978. Botscharow toldKincaid that Swope wanted to see him. Assembled inSwope's office were Plant Manager George E. Smith, Per-sonnel Director Richard Huff'. and Swope. Smith then pro-ceeded to quiz Kincaid about the fireplace tools. Kincaidreadily conceded that he had made the tools 2 days ago.When asked how he had obtained the handles. Kincaid re-plied that he had gotten them from two old slag hammers.'Smith then showed him the remnants of two slag ham-mers-which apparently had been placed on Swope's deska day earlier by second shift Foreman Eugene Keehaughwho had retrieved them from the trash cans -and inquiredfrom Kincaid whether those were the ones which he hadused. Although these hammers appeared in new or partiallynew condition, Kincaid admitted that these were the ones.The record contains the two hammers, as well as a newone for comparison. In accordance with Respondent's testi-mony, an examination of their condition shows that one ofthe hammers appears as never having been used (Resp.Exh. 6); the other one appears to have been slightly used(Resp. Exh. 7). The General Counsel has not disputed thisevidence.Following the brief confrontation involving Kincaid's useof two slag hammers, Smith informed Kincaid that he wasdischarged. Kincaid replied that he could not understandthat they would fire him over something like that without achance to make up for it or to pay for it. Although suggest-I credit Swope's and Smith's estimony to the extent of Kincaid's use of"old slag hammers," since that term is not far from the import of Kincaid'sown testimony, i.e., "slag hammers that I found laying along the wall in mywork area thal had been laying there for a week." or his description of1 theircondition. "IT]hey wasn't real good, but they was fair." or his denial thatthey were practically brand new, and his opinion that they were discardeding that the (ompany might do something other than fire"him, and explaining that he had gotten a pass, the coimpanyoflicials repeated that he was fired. W'hcn Kincaid returnedto his toolbox to clear out his belongings, he told Bot-scharow that he had just been lired t(; which IBotscharowexpressed his surprise.'Ihe Hourly F mployee's lIandbook of1' Jl(i Industriesprosides that: (Resp. xh. 4): "In general, the foillowingviolations are the principal ones which can result in dis-missal for cause: I. I)ishonest or theft 2. I)eliberate de-structiton or renoval of' conpan or fellow-eniployee prop-ertN ....Nevertheless, the General ('ounsel argues thatthe discharge w as motivated improperly.Immr/'rc nc ( oitll prolcl It ra/isSection 7 of' the National I.abhor ReKlations Act gives enm-ployces the right to engage in concerted activities for thepurpose of' mutual aid and protection. An employee's ef:-forts to seek the assistance of a labor organization concern-int his working conditions tall squarely within the ambit of'that protection. and a employer's interfierence with thatlight violates Section 8(a)( 1) of the Act.T'he record is clear that Kincaid had contacted the Ulnionbecause he felt harassed, or as he explained later to hissupervisor, to have an "ace in the hole." T'he Union filed acharge with the National l abor Relations Board and Kin-caid cooperated with the investigator process of the Boardin anll interviewv with a Board agent. Even though Kincaidclearly testified that he had not informed his Employer ofhis actions in this regard and even though it was stipulatedon the record that the Board had not notified the ('ompanof its investigation of' the charge, an inference is justifiedthat Iluffman's statement during the D)ecember 22 inter-view with Kincaid had reference to his contact with theUnion. TIhe statement. "you shouldn't go to outsiders forhelp with problems concerning you in here with what wetell ou to do. where to go. and how to do it." would bemeaningless unless luffl'an knew that Kincaid had indeedsought outside help.Ilowever, I cannot agree with the G(eneral C'ounsel thatthis statement alone or in the context of' the totality of allcircumstances, including the clear showing of this Employ-er's union animus, amounts to a iolation of Section 8(a)( )of' the Act. To make out a violation of Section 8(a)( I) underthese circumstances there has to be evidence of at least animplied or implicit threat, and the cases relied upon by Re-spondent recognize this requirement. In my opinion, Huff-man's remark fell short of' implying any threats of adverseconsequences. Accordingly I dismiss the allegations of an8(a){ I ) violation of' the Act.71The discharge of KincaidSection 8(a)(3) of the Act prohibits an employer's dis-crimination with regard to hire or tenure of employment todiscourage membership in any labor organization.It is also well established that an employer has a right totake disciplinary action against his employees to promoteorder and efficiency in the plant. Iowever, if a discharge542 JIG INI)tISIRIIiS, INC"for cause" is mainl', motivated bh antiunion consideration.it violates Section 8Xa)(3). for the question is: What was thereal reason behind a discharge2In the case at hand, the record shows and Respondenthas admitted the union animus. In addition, the record hasfully established Kincaid as a union activist. Although notthe most prominent of the union adherents. Kincaid was atleast among the top five union supporters. As a result, theissue surrounding Respondent's true motivation in the dis-charge of Kincaid is concededly not an easN one). Mindfulof the requirement that the burden of proof rests on theGeneral Coun:el, I must conclude that a thorough and con-sidered review of the record evidence does not support hisposition. The General Counsel has not really disputed thatthis employee had indeed destroyed company propert,. andthat his conduct in removing the handles from comipanyproperty to build fireplace tools for his own use can fairlIbe considered as theft, although the value of the materialused may have been low. Moreover. I do not fully agreewith the General Counsel's assessment of Kincaid's appear-ance of honesty and frankness towards his employer. To besure, he did not hide the items from them, and he had ob-tained a pass, but when asked where he had gotten thehandles, he carefully concealed the fact that the slag ham-mers were in new or almost new condition. lie merely ex-plained that the coil handles came from two slag hammerswhich had been laying behind the trash cans for a week.The general impression of such a remark is that these ham-mers had been discarded. There is no question that a toler-ant company policy. giving employees permission to tash-ion useable items for personal use out of scrap materialwith company tools and on company property had beenabused. Kincaid had made liberal use of this company pol-icy in the past and was obviously familiar with it. It goeswithout saying that dishonesty. theft, and destruction ofcompany property are among the most serious infractionsof any company policy. even though the value of the par-ticular item may be slight.2 My analysis herein i equalls aipphlcable it the 8(aH4) allegationBolh sides submilled erN persualrse brietsWhile I agree with the General (Counsel that the (ompa-n's sanction. i.e.. the discharge of an employee, underthese circumstances appears unduly harsh, particularlysince the items were of such low alue. and since Kincaidprcitously had not received any disciplinary warnings orsuspension. the record does not support a tinding of; andisparate treatment. Respondent's list of warnings. suspen-sions. and discharges from 1975 to 1978 (i(. Th. 3)shows the number and identits of emplo ees who ere dis-ciplined during these yars. While the iGeneral (Counselpoints to two employees who receiled a 3-day suspensionfor destroying compan property and others aho ere notdischarged even though they had committed other infrac-tions oft compan} policy. there is no e idence thalt destruc-tion of property and theft bh others had been condoned ortreated ith more smpathy than in this case. But therewere examples of one employee who was discharged forwrecking a company truck andi not reporting the accident.and another discharge because of unauthoried absenceand damage to comnpany equipment.(Considering that Kincaid was not the most prominent ofthe union activists, and that the (jeneral Counsel has notshown any disparate treatment or similar offenses. and fur-ther considering the relatively serious charges in ol edhere. I cannot find that union considerations were the truemotive behind this dischargeeCO ()N(I SIt)NS )i l.A)I. J G Industries. Inc.. is an employ'er engaged in com-merce within the mean;ing of Section 2(6) and (7) of the Act.2. International Brotherhood of Teamsters. (hautleurs.Warehousemen and Helpers of America. Industrial and Al-lied Workers ocal nion No. 32 is a labor organizalionwithin the meaning of Section 2(5) of the Act.3. 1 he (General (ounsel has tliled to sho b a prepon-derance of the eidence that Respondent Jl.(i Industries.Inc., violaled Section 8Xa)( I ). (3), or (4) of the Act.IRecommiended Order or dismissal mitted from publi-cation.]543